ORDER
This court, having considered the respondent’s petition for rehearing and appellant’s reply, in which both parties stipulated that the bank account at issue is a multiple-party account governed by Utah Code Ann. §§ 75-6-101 to -115 (1978), hereby grants rehearing limited to the issue of whether the bank was discharged from any liability to appellant by operation of Utah Code Ann. § 75-6-112 (1978). The opinion previously issued in this case, published as Youd v. Johnson, 124 Utah Adv. Rep. 45 (Ct.App.1989), is hereby withdrawn. A substitute opinion on rehearing will be issued by the court without any further oral argument by the parties.